O’Donnell, J.,
dissenting.
{¶ 124} I concur with the analysis offered by Justice Lanzinger in her well-reasoned dissent. The majority opinion here correctly sets forth that the case *288should be analyzed using a totality-of-the-circumstances test. However, in my view, the majority reaches an improper conclusion by giving undue weight to the mother’s expressed desire to have both of her children housed in the same juvenile facility.
{¶ 125} The majority opinion, I think, invades the province of a parent’s role in raising his or her child. In rearing a child, parents are called upon to make all important decisions regarding their child’s growth and development. Those decisions have significant repercussions in every aspect of that child’s life— enrollment in school, provision of medical and dental care, participation in athletic or other activities, religious affiliation, and a host of other relevant and meaningful issues involving medical, moral, social, legal, and other decision-making.
{¶ 126} Nothing in the record before us suggests incompetence or failure of this mother to act in the best interests of her child in this instance. The majority’s overemphasis on the mother’s desire to have her two children housed in a single penal facility leads to an improper outcome here. For these reasons, I concur with the opinion of Justice Lanzinger.